 


114 HR 1164 IH: We Are Watching You Act of 2015
U.S. House of Representatives
2015-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1164 
IN THE HOUSE OF REPRESENTATIVES 
 
February 27, 2015 
Mr. Capuano (for himself and Mr. Jones) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To provide for notification to consumers before a video service collects visual or auditory information from the viewing area and to provide consumers with choices that do not involve the collection of such information, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the We Are Watching You Act of 2015. 2.Notification and consumer choice (a)Notification (1)In generalAn operator of a video service may not collect visual or auditory information from the vicinity of the device used to display the video programming stream to the consumer unless the operator—
(A)displays, as part of the video programming stream, a message that reads, We are watching you.; and (B)provides to the consumer a description of the types of information that will be collected and how such information will be used.
(2)On-screen messageThe message required by paragraph (1)(A) shall be displayed— (A)continuously during the time information is being collected; and
(B)in a color, font, and size that are easily readable at a normal viewing distance. (3)Description of information collected (A)In generalThe description required by paragraph (1)(B) shall be provided as part of the terms and conditions to which the consumer must agree before using the video service.
(B)Device provided by operatorIn the case of a video service that is accessed through a device sold or provided to the consumer by the operator of the video service, the description required by paragraph (1)(B) shall be provided as part of the written instructions and other materials accompanying the device, in addition to being provided as required by subparagraph (A). (b)Consumer choice of alternative service (1)In generalIf an operator offers a video service involving the collection of visual or auditory information from the vicinity of the device used to display the video programming stream to the consumer, such operator shall offer a video service that does not involve the collection of such information but is otherwise identical in all respects.
(2)Device provided by operatorIn the case of a video service that is accessed through a device sold or provided to the consumer by the operator of the video service, the operator shall sell or provide in connection with the alternative service required by paragraph (1) a device that is not capable of collecting such information. (c)Requirements for information disclosureAn operator of a video service that collects visual or auditory information from the vicinity of the device used to display the video programming stream to the consumer may only disclose such information—
(1)with the express consent of the consumer; or (2)as required by a court order issued in connection with a law enforcement investigation.
(d)RegulationsThe Commission may promulgate regulations in accordance with section 553 of title 5, United States Code, to implement and enforce this section. 3.Enforcement by Federal Trade Commission (a)Unfair or deceptive acts or practicesA violation of section 2 or a regulation promulgated under such section shall be treated as a violation of a regulation under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)) regarding unfair or deceptive acts or practices.
(b)Powers of CommissionThe Commission shall enforce section 2 and the regulations promulgated under such section in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of this Act. Any person who violates such section or a regulation promulgated under such section shall be subject to the penalties and entitled to the privileges and immunities provided in the Federal Trade Commission Act. 4.DefinitionsIn this Act:
(1)CommissionThe term Commission means the Federal Trade Commission. (2)OperatorThe term operator means, with respect to a video service, the person with whom the consumer directly interacts to select and initiate the transmission of the video programming stream.
(3)Video serviceThe term video service means the transmission of a video programming stream to consumers by means of the facilities of the operator of the service, the facilities of another person, or any combination thereof.  